Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:

Amendments to the Specification
At second line of paragraph [001], page 1, of the specification Please insert --now U. S. Patent No. 11,122,011,-- after “2020,”.


Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This application is a CIP of 17/194,662 03/08/2021 PAT 11122011
17/194,662 is a CON of 16/863,226 04/30/2020 PAT 10944725
16/863,226 is a CIP of 16/565,265 09/09/2019 PAT 10708305
16/565,265 is a CIP of 16/277,539 02/15/2019 PAT 10509920
16/277,539 is a CIP of 16/159,566 10/12/2018 PAT 10454973
16/159,566 has PRO 62/728,435 09/07/2018
16/565,265 has PRO 62/728,437 09/07/2018
16/159,566 is a CIP of 16/055,083 08/04/2018 PAT 10289870
16/055,083 is a CIP of 15/996,208 06/01/2018 PAT 10181051
16/277,539 has PRO 62/631,703 02/17/2018
16/277,539 has PRO 62/631,684 02/17/2018
15/996,208 is a CIP of 15/853,674 12/22/2017 PAT 10019597
16/159,566 has PRO 62/572,096 10/13/2017
16/055,083 has PRO 62/547,530 08/18/2017
15/853,674 has PRO 62/541,613 08/04/2017
15/996,208 has PRO 62/537,839 07/27/2017
15/853,674 is a CIP of 15/619,455 06/10/2017 PAT 9851966
15/619,455 is a CIP of 15/254,901 09/01/2016 PAT 9729583
15/254,901 has PRO 62/360,123 07/08/2016
15/254,901 has PRO 62/353,802 06/23/2016
15/254,901 has PRO 62/348,695 06/10/2016

Drawings
The drawings filed on 9/14/21 are acknowledged.  

Allowable Subject Matter
Claims 7-14 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claim 7 recites, a system comprising:
a non-transitory computer-readable medium storing instructions; and
a processing device communicatively coupled to the non-transitory computer-readable
medium, wherein, the processing device is configured to execute the instructions and thereby
perform operations comprising:
detecting a need to transfer data stored at a first data asset to a target data asset;
determining, based on a data element in a first data map associated with the first data
asset, a type of data stored at the first data asset;
determining, based on the type of data, a data transfer rule for the first data asset and
associated with the type of data;
identifying, based on the first data map, the target data asset, the target data asset being
communicatively connected to the first data asset;
determining, based on a second data map associated with the target data asset, that the
target data asset satisfies the data transfer rule; and
in response to detecting the need to transfer the data stored at the first data asset to the
target data asset, transferring the data stored at the first data asset to the target data asset.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamaguchi 2019/0138496 discloses,

    PNG
    media_image1.png
    484
    562
    media_image1.png
    Greyscale

migration of the data to another data center, para 37;

    PNG
    media_image2.png
    233
    458
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    608
    350
    media_image3.png
    Greyscale

Yamaguchi 2019/0138496 discloses data model and a user-related data map, para 37, 89.

    PNG
    media_image4.png
    705
    613
    media_image4.png
    Greyscale

 
Ogawa 20150348054 discloses, privacy datacenter migration, para 106, 5,
    PNG
    media_image5.png
    537
    738
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    476
    892
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    571
    868
    media_image7.png
    Greyscale



The above prior arts, and the additional art of record do not teach or suggest at least, determining, based on a second data map associated with the target data asset, that the target data asset satisfies the data transfer rule; and in response to detecting the need to transfer the data stored at the first data asset to the target data asset, transferring the data stored at the first data asset to the target data asset
Therefore independent claim 1 is allowable over the prior arts of record.  Consequently, dependent claims 8-14 of the independent claim 1 are also allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571) 272-3973.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARESH N PATEL/Primary Examiner, Art Unit 2496